                                          Case 4:17-cv-03528-PJH Document 73 Filed 11/25/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEREMIAH THEDE,
                                                                                           Case No. 17-cv-03528-PJH
                                   8                    Plaintiff,

                                   9             v.                                        ORDER GRANTING MOTION TO
                                                                                           WITHDRAW
                                  10     UNITED AIRLINES, INC.,
                                                                                           Re: Dkt. No. 71
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of attorney Michael Danko’s (“attorney Danko”) application
                                  14   to withdraw as counsel for plaintiff. Dkt. 71. Attorney Danko seeks to withdraw both
                                  15   himself and his law firm, Danko Meredith. Id. at 2. Good cause appearing, the court
                                  16   hereby GRANTS the application as stated herein.
                                  17          Local Rule 11-4 requires that any attorney barred in this district comply with the
                                  18   California Rules of Professional Conduct. Civ. L.R. 11-4(a)(1). California Rule of
                                  19   Professional Conduct 1.16 generally permits an attorney to withdraw from representing a
                                  20   client if “the client . . . renders it unreasonably difficult for the lawyer to carry out the
                                  21   representation effectively,” Cal. R. Prof. Conduct 1.16(b)(4), or “the lawyer believes in
                                  22   good faith . . . that the tribunal will find the existence of other good cause for withdrawal,”
                                  23   id. 1.16(b)(10). Additionally, Local Rule 11-5 permits a lawyer to withdraw from an action
                                  24   only if relieved by court order “after written notice has been given reasonably in advance
                                  25   to the client and all other parties who have appeared in the case.” Civ. L.R. 11-5(a).
                                  26          In support of his application, Attorney Danko and his associate, Shawn Miller
                                  27   (“attorney Miller”) (collective with attorney Danko, “counsel”), state that there has been an
                                  28   irreconcilable “breakdown” in attorney-client communications and that such breakdown
                                          Case 4:17-cv-03528-PJH Document 73 Filed 11/25/20 Page 2 of 3




                                   1   became apparent in early November. Dkt. 71-1 ¶¶ 11-12; Dkt. 71-2 ¶ 6. While not
                                   2   detailed in their declarations, it appears that counsel have attempted but been unable to
                                   3   obtain plaintiff’s agreement to appear pro se or retain substitute counsel. Dkt. 71 at 2.
                                   4   Based on counsels’ representations, the court finds that the requested withdrawal is
                                   5   justified under the California Rules of Professional Conduct.
                                   6          Additionally, in his declaration, attorney Miller stated that he prepared a letter
                                   7   addressed to plaintiff indicating his firm’s intent to withdraw and that such letter was sent
                                   8   to plaintiff by overnight mail on November 17, 2020. Dkt. 71-2 ¶ 7. It also appears that
                                   9   counsel personally served plaintiff with this application’s papers on or around November
                                  10   18, 2020. Dkt. 72 (certificate of service). Based on these filings, the court finds that
                                  11   attorney Danko and his firm have provided plaintiff with reasonable notice of their intent
                                  12   to withdraw.
Northern District of California
 United States District Court




                                  13                                               CONCLUSION
                                  14          Given the above, the court GRANTS the application to withdraw (Dkt. 71). Except
                                  15   as conditioned below, Attorney Danko and his law firm are terminated from this action
                                  16   effective immediately. The court permits plaintiff until December 31, 2020 to appear pro
                                  17   se or retain substitute counsel. If plaintiff fails to file a notice of appearance by that date,
                                  18   the court may enter a Rule 41(b) order of dismissal for failure to prosecute.
                                  19          As a condition of withdrawal, the court ORDERS counsel to continue to receive
                                  20   and forward any filings or other papers in this action until plaintiff appears pro se or
                                  21   retains substitute counsel. Civ. L.R. 11-5(b). This condition expires on December 31,
                                  22   2020. To the extent counsel has not already, it must release any client property in its
                                  23   possession as required under the California Rule of Professional Conduct 1.16(e).
                                  24   Incident to the above, the court orders counsel to immediately inform plaintiff of this order
                                  25   and the above-referenced condition of withdrawal.
                                  26          IT IS SO ORDERED.

                                  27

                                  28
                                                                                      2
                                          Case 4:17-cv-03528-PJH Document 73 Filed 11/25/20 Page 3 of 3




                                   1   Dated: November 25, 2020

                                   2                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
